Citation Nr: 1810539	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-26 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and J.C.


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from February 1959 to October 1966, from July 1967 to October 1969, and from February 1970 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required before this matter can be finally decided.  The Veteran originally sought service connection in July 2011 correspondence to VA, in which he asserted his belief that he was entitled to service connection on a presumptive basis for Parkinson's disease due to exposure to herbicide agents.  The claim was denied by the RO on this basis, and much of the Veteran's arguments both prior and subsequent to that decision have focused on that argument.

However, prior to that initial adjudication, the Veteran also filed a Fully Developed Claim form asserting his entitlement to service connection generally (and making no reference to herbicide agent exposure).  See January 2012 VA Form 21-526.  In this regard, VA medical records from June 2006, while not definitively finding the etiology of the Veteran's Parkinson's syndrome, suggest a different theory of entitlement from herbicide agent exposure, that his Parkinson condition is potentially linked to his service-connected hypertension.  This suggests a possibility of entitlement base on secondary service-connection.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017) (setting forth entitlement to service connection for disabilities that are proximately due to or aggravated by a service-connected disease or injury).  Consequently, the Board finds that it is appropriate to obtain an opinion to determine whether this is the etiology of the Veteran's condition.  See Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000) (holding that, where veteran presented claim for service connection for "current disability" (bilateral eye condition) and such service-connection claim was well grounded based on in-service exposure to Agent Orange, duty to assist was triggered and VA had obligation to explore all legal theories, including those unknown to veteran, by which veteran might be awarded service connection for such current disability); see also Bielby v. Brown, 7 Vet. App. 260, 262 (1994) (Court considered claim for service connection for multiple sclerosis to be claim for both direct and presumptive service connection for that condition).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claim on appeal.

2. Arrange for an opinion from an appropriate examiner as to the nature and etiology of the Veteran's Parkinson's condition.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Parkinson's condition was caused or aggravated by the Veteran's service-connected hypertension.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If, in the judgment of the examiner, the opinion requested cannot be provided without an additional examination, the Veteran should be scheduled for an additional examination.  

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  In this regard, the examiner's attention is specifically called to the June 2006 VA treatment record that discusses the possibility of a connection between the Veteran's Parkinson's syndrome and his hypertension.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If the claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claim to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




